Case 1:20-cv-00522-NONE-JLT Document 34-3 Filed 07/13/20 Page 1 of 4




                  EXHIBIT B
        Case 1:20-cv-00522-NONE-JLT Document 34-3 Filed 07/13/20 Page 2 of 4


                                                  Superior Court of California
                                                        County of Kern
                                                  Bakersfield Department 10



Date:        05/01/2020                                                                    Time: 8:30 AM - 5:00 PM

                                                                                                        BCV-20-100711
                                      APOTHIO LLC VS KERN COUNTY SHERIFF'S OFFICE ET AL

                                                       Courtroom Staff

Honorable:               J. Eric Bradshaw                                Clerk:   Linda K. Hall



                                              NATURE OF PROCEEDINGS: RULING

The above entitled cause came on regularly on this date and time with parties and/or counsel appearing as
reflected above.

The Court reaches the following decision:

Petitioners Motion Requesting Judicial Notice - Denied.

Copy of ruling emailed to all parties as stated on the attached declaration.

Minute order notice.




                                                            MINUTES
                                                           Page 1 of 3
APOTHIO LLC VS KERN COUNTY SHERIFF'S OFFICE ET AL                                                         BCV-20-100711


 MINUTES FINALIZED BY:           Linda Hall                                          ON:     5/1/2020
              Case 1:20-cv-00522-NONE-JLT Document 34-3 Filed 07/13/20 Page 3 of 4
                                         APOTHIO LLC VS KERN COUNTY SHERIFF'S OFFICE ET AL
                                                                              BCV-20-100711
                       CERTIFICATE OF MAILING AND/OR EMAIL*******************

The undersigned, of said Kern County, certify: That I am a Deputy Clerk of the Superior Court of the State of California,
in and for the County of Kern, that I am a citizen of the United States, over 18 years of age, I reside in or am employed in
the County of Kern, and not a party to the within action, that I served the Minutes dated May 01, 2020 attached hereto
on all interested parties and any respective counsel of record in the within action by depositing true copies thereof,
enclosed in a sealed envelope(s) with postage fully prepaid and placed for collection and mailing on this date, following
standard Court practices, in the United States mail at Bakersfield California addressed as indicated on the attached
mailing list.

Date of Mailing:         May 01, 2020

Place of Mailing:        Bakersfield, CA

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                                                                          Tamarah Harber-Pickens
                                                                      CLERK OF THE SUPERIOR COURT
Date: May 01, 2020


                                                           By:        Linda Hall
                                                                      Linda Hall, Deputy Clerk
                                                                      Signed: 5/1/2020 08:08 AM




                                                      Certificate of Mailing
                                                                                                                   Page 2 of 3
         Case 1:20-cv-00522-NONE-JLT Document 34-3 Filed 07/13/20 Page 4 of 4
                                   APOTHIO LLC VS KERN COUNTY SHERIFF'S OFFICE ET AL
                                                                        BCV-20-100711

                                    MAILING LIST


KATHERINE A ESKOVITZ                                PHILLIP T JENKINS
ROCHE CYRULNIK FREEDMAN LLP                         OFFICE OF COUNTY COUNSEL COUNTY OF
1158 26TH STREET NO 175                             KERN
SANTA MONICA CA 90403                               1115 TRUXTUN AVE FL 4
keskovitz@rcfllp.com                                BAKERSFIELD CA 93301
                                                     pjenkins@kerncounty.com




                                    Certificate of Mailing
                                                                                  Page 3 of 3
